Citation Nr: 1135102	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus and herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that denied the above claims.

In August 2007, the Veteran was scheduled for a travel board hearing before the Board.  However, he submitted a statement that due to an emergency medical problem he was unable to appear and he did not attempt to reschedule the hearing.

In July 2010, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming diabetes mellitus and hypertension as secondary to exposure to herbicides.  The Veteran initially claimed that he made several trips to Vietnam during service.  The available service personnel records show that the Veteran served at Anderson Air Force Base in Guam from May 1968 to November 1969.  In a January 2011 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC), the Veteran's alleged herbicide exposure was found to be uncorroborated as there was no evidence showing that he set foot in Vietnam during service.  This finding was based on a November 2010 email from the Air Force Historical Research Agency that found that no trips to Vietnam were noted in the official histories of the 79th Aerospace Rescue and Recovery Squadron, which he was assigned to.

In August 2011, the Veteran's representative submitted information from the Environmental Protection Agency (EPA) website regarding contaminants in Guam.  The representative argued that this information shows that the Veteran was exposed to Agent Orange that was stored there in addition to dioxins in the ground water and soil and that dioxin exposure may have caused his diabetes mellitus.  

The Board notes that Anderson AFB was, in fact, placed on the EPA's National Priorities List (NPL) on October 14, 1992, and that dioxins were found on the base.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

Although the RO attempted to obtained verification of whether the Veteran was in Vietnam, no development has been carried out regarding potential exposure to chemicals in Guam.  Therefore, this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above.

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether a medical examination is required to complete adjudication of the claim for diabetes mellitus.  

Regarding the claim for hypertension, another examination would be necessary if herbicide exposure is conceded or verified and service connection for diabetes mellitus is awarded.  An opinion provided after a July 2010 VA examination, that the Veteran's diabetes mellitus did not aggravate his hypertension as blood pressure was well controlled on a low dose ace inhibitor therapy, is inadequate because it is unclear how the Veteran's hypertension being well-controlled supports the finding that hypertension is not aggravated by diabetes mellitus.  As the Veteran is claiming that his hypertension is caused by diabetes mellitus, an opinion should adequately address secondary service connection if diabetes is found to be related to service.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the above, following development of the diabetes mellitus claim and a determination as to whether that condition is related to service, another examination should be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Anderson Air Force Base in Guam or Clark Air Force Base in the Philippines during the Veteran's service there.

2.  After completion of the foregoing, if and only if herbicide exposure is conceded or verified, schedule the Veteran for an appropriate VA examination to determine whether his diabetes mellitus is related to such exposure in service.  The claims folder must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to the exposure to herbicides while serving on Guam.  

3.  If such an examination is conduction, determine whether service connection for diabetes mellitus is warranted. 

4.  If service connection for diabetes mellitus is awarded, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed hypertension.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Based on the examination and review of the record, the examiner is requested to provide an opinion as the following:  

a) Is it at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently diagnosed hypertension had its onset during active military service?  

b) Is it at least as likely as not that any currently diagnosed hypertension was caused by his diabetes mellitus?

c) Is it at least as likely as not that the Veteran's diabetes mellitus aggravated any currently diagnosed hypertension?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

5.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


